A024SB (Rev. 1 1/16) Judgment in a Crirninal Case
Sheet f

UNITED STATES DISTRICT CoURT

Western District of Washington

 

UNITED STATES OF AI\/[ERICA .IUDGMENT IN A CRIMINAL CASE
v.
DANTE UR_ELL PIGGEE Case Nurnber: 2: l 7CR00258RSM-001

USM Number: 48134-086
Michael Nance

Defendant’s Attomey

THE DEFENDANT:
pleaded guilty to count(s) Possession of Heroin with lntent to Distribute

|:| pleaded nolo contendere to count(s)

 

which was accepted by the court.
l:| Was found guilty on count(s)

 

after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:

Title & Seetion Nature of Offense ()ffense Ended Count
21 U.S.C. §§ 84l(a)(l) and Possession of Heroin with Intent to Distribute 09/06/2017 l

841(13)(1)(€)

The defendant is sentenced as provided in pages 2 through 7 of this judgment The sentence is imposed pursuant to
the Sentencing Reforrn Act of 1984.
l:| The defendant has been found not guilty on count(s)

 

l:| Count(s) |] is l:| are dismissed on the motion of the United States.

lt is ordered that the defendant must notify the United States_ attorney for this distn`ct within _30 days of any change of name, residence,
or rr_iail_mg address until all fines, restrtutlon, costs, and_ special assessmen posed by thls judgment are fully paid. If ordered to pay
restitution, the defendant must notify the court and Umted States Attorne o material changes m economic circumstances

 

/
Stc{phei P.rHobbs,Tmsistant United States Attorney

I<?. Qol<l

 

O°j“;§§?
D fii@?%/#\

Signature Jt` Judge v cg
The Honorable Ricardo S. Ma inez
Chief United States District Judge -` /’

 

Name and Title OfJudge

flrva /c‘/§Jr M/&'

Date

A0245B (Rev. l 1/16) Judgmenl in a Criminal Case
__ Shcet 2 j imprisonment
”_ Judgment _ Page 2 ot".l'

DEFENDANT: DANTE URELL PIGGEE
CASE NUMBER: 2:17CR00258RSM-001

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total term of:
LLZ f'|c id ‘i" LI;‘

|E/The court makes the following recommendations to the Bureau of Pri ons:
' l»-¢i pule .O€'€d‘/tl"‘\

soap wl anew
FCI SL¢r[c*(c)-J

The defendant is remanded to the custody of the United States Marshal.

 

H

|:| The defendant shall surrender to the United States Marshal for this district:

 

|:l at |:| a.m. |:l p.m. on
|:| as notified by the United States Marshal.

|j The defendant Shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
l:| before 2 p.m. on
l:| as notified by the United States Marshal.
|:l as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
l have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment
UNITED STATES MARSHAL
By

 

DEPUTY UNITED STATES MARSHAL

A()24SB

 

 

 

 

(Rev. l 1/16) \iudgmcnt ina Crimirial Case
She_c_t$ _ Supervised Release _
_ Judgin;;l_ Page 3 of'T

 

 

DEFENDANT: DANTE URELL PIGGEE
CASE NUMBER: 21 l 7CR0025 SRSl\/I-OOI

SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of :

y_.

.V‘

7.

aach rs'
MANDATORY CONDITIONS

You must not commit another federal, State or local crime

You must not unlawfully possess a controlled substance
You must refrain from any unlawful use of a controlled substance You must submit to one drug test within 15 days
of release from imprisonment and at least two periodic drug tests thereafter, as determined by the court.

|:l
|:|

l:l

I:l The above drug testing condition is suspended, based on the court’s determination that you pose a low risk of
future substance abuse. (check grappi'i'mble)

You must make restitution iri accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence

Of`l‘€StltuUOI]. (checkifqz)p!i'cabie)

You must cooperate in the collection ofDNA as directed by the probation officer. (check gteppi'i'mble)

You must comply with the requirements Of the Sex Ot`fender Registration and Notification Act (34 U.S.C. _
§ 20901_, et seq.) as directed by the probation officer, the Bure_au of Prisons, or any state sex offender registration
agency in which you reside, work, are a student, or were convicted of a qualifying offense (r:hecki'fapp!i'mble)

You must participate in an approved program for domestic violence (checky”qppti'cab!e)

You must comply with the standard conditions that have been adopted by this court as well as with any additional

conditions on t

e attached pages

A0245B (Rev. l ]/l 6) Judgment iri a lC`riniiiial Case
Sheei 3A ~» Supervised Re]ease _ _....
o iudgment j Page 4 of'i'

DEFENDANT: DANTE URELL PIGGEE
CASE NUMBER: 2.' l 7CROO258RSl\/l-00l

STANDARD CONDITIONS OF SUPERVISI()N

As part of your supervised release, you must comply with the following standard conditions of supervision Thes_e _
conditions are im osed because they_establish the basic expectations for your behavior while on supervision and identify
the minimum too s needed by probation officers to keep informed, report to the court about, and bring about improvements

in your conduct and condition

l. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours
of your release from im risonment, unless the probation officer instructs you to report to a different probation office or
within a different time rame.

2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about
how and when you must report to the probation officer, and you must report to the probation officer as instructed

3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting
permission from the court or the probation officer

4. You must answer truthfully the questions asked by your probation officer

5 . You must live at a place approved by the probation officer lf you plan to chan e where ou live or anything about your
living arrangements such as the peo le you live with), you must notify the pro _ation of icer at least 10 days before the
change. lf_notifyingt e_ probation of icer in advance is not ossible due to unanticipated circumstances, you must notify
the probation officer within 72 hours of becoming aware o a change or expected c ange.

6. You must allow the probation officer to_visit you at any time at your home or elsewhere, and you must permit the _
probation officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.

7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
excuses you from doing so. lf you do not have full-time employment you must try to find full-tir_ne employment, unless
the probation officer excuses you from doing _so. lf you plan to changle where you work or anythin about your work
(such as our position or your job res onsibilities), you m_ust notify t_ e probation officer at least_ l_ days before the
change. f notifying the probation of icer at least lO days in advance is not possible due to unanticipated circumstances,
you must notify the probation officer within 72 hours of becoming aware o a change or expected change

8. You must not communicate or interact with someone you know is engaged in criminal activity. lf you know someone
has been convicted of a felony, you must not knowingly communicate or interact with that person without first getting
the permission of the probation officer

9. lf you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

lO. You must not own, possess, or have access to a firearm, ammunition, destructive devicez o_r dangerous weapon (i.e.,
anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person
such as nunchakus or tasers). '

l l. You must not act or make a_ny agreement with a law enforcement agency to act as a confidential human source or
informant without first getting the permission of the court.

12. lf the probation officer determines that you pose a risk to another person (including an organizatio.n), the probation
officer may require you to notify the person about the risk and ou must comply with that instruction T he probation
officer may contact the person and confirm that you have noti ied the person about the risk.

l3. You must follow the instructions of the probation officer related to the conditions of supervision

U.S. Probation Off"lce Use ()nly

A`U._S._probation officer_has instructed_me on the conditions specified by the court and has_ provided me with a written copy
of this judgment containing these conditions For further information regarding these conditions, see Overvi`ew OfProbmioir

and Stipervised Release Cona'iti'cn.s, available at www.uscourts.gov.

Date

 

Defendant’s Signature

 

A024SB (Rcv. 1 1116) Judgment in a Criminal C`.asc

 

 

Sheet 3 D j Supervised Releasc __ _
_ .liidgmcnl _ Page 5 of'i'

DEFENDANT: DANTE URELL PIGGEE
CASE NUMBER: 2117CRO()258RSM-001

SPECIAL CONDITI()NS OF SUPERVISION

1. The defendant shall participate as instructed by the U.S. Probation Officer in a program approved by
the probation office for treatment of narcotic addiction drug dependency, or substance abuse, which
may include testing to determine if defendant has reverted to the use of drugs or alcohol. The
defendant shall also abstain from the use of alcohol and/or other intoxicants during the term of
supervision Defendant must contribute towards the cost of any programs, to the extent defendant is
financially able to do so, as determined by the U.S. Probation Officer. ln addition to urinalysis testing
that may be a part of a formal drug treatment program, the defendant shall submit up to eight (8)

urinalysis tests per month.

2. The defendant shall not be self-employed nor shall the defendant be employed by friends, relatives,
associates or persons previously known to the defendant, unless approved by the U.S. Probation
Officer. The defendant will not accept or begin employment without prior approval by the U.S.
Probation Officer and employinth shall be subject to continuous review and verification by the U.S.
Probation Office. The defendant shall not work for cash and the defendants employment shall provide
regular pay stubs with the appropriate deductions for taxes.

3. The defendant shall participate as directed in a mental health program approved by the United States
Probation Office. The defendant must contribute towards the cost of any programs, to the extent the
defendant is financially able to do so, as determined by the U.S. Probation Officer.

4. The defendant shall participate as directed in the Moral Reconatiori Therapy program approved by the
United States Probation and Pretrial Services Office. The defendant must contribute towards the cost
of any programs, to the extent the defendant is financially able to do so, as determined by the U.S.

Probation Officer.

5. The defendant shall notify all prescribing physicians and medical providers, including dentists, of
his/her history of substance abuse and provide the U.S. Probation Officer with verification of

notification

6. The defendant shall submit his or her person, property, house, residence, storage unit, vehicle, papers,
computers (as defined in 18 U.S.C. §lOBO(e)(l)), other electronic communications or data storage
devices or media, or office, to a search conducted by a United States probation officer, at a reasonable
time and in a reasonable manner, based upon reasonable suspicion of contraband or evidence of a
violation of a condition of supervision Failure to submit to a search may be grounds for revocation
The defendant shall warn any other occupants that the premises may be subject to searches pursuant to

this condition

AO24SB (Rev. l 1/16} Judgmciit in a Criiiiiiial Case
Sheet 5 g Cn`ininal Meneiary l.’_o.nalties

 

 

Judg=r.i-‘ienl _ Page 6 of'l'
DEFENDANT: DANTE URELL PIGGEE
CASE NUMBER: 2117CROO258RSM-00]

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessment* Fine Restitution
TOTALS S lO0.00 Not applicable Waived None

|:l The determination of restitution is deferred until _ An Amenri'ed Jiirz'gmeiit in a Cri`mi`mil Case (AO 245€)
will be entered after such determination

l:| The defendant must make restitution (includiiig community restitution) to the following payees in the amount listed below.
lf the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified

otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal
victims must be paid before the United States is paid_

 

 

Name of Payee Total Loss* Restitution Ordered Priority or Percentage
TOTALS $ 0.00 $ 0.00

|:] Restitution amount ordered pursuant to plea agreement $

 

l:| The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid iri full before
the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(1‘). All ofthe payment options on Sheet 6 may be
subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

|:l The court determined that the defendant does not have the ability to pay interest and it is ordered that:

[l the interest requirement is waived for the l:| fine ll restitution
l:l the interest requirement for the l:l fine l:l restitution is modified as follows:

The court finds the defendant is financially unable and is unlikely to become able to pay a fine and, accordingly, the imposition
ofa fine is waived.

* .lustice for Victirns ofTrafficking Act of2015, Pub. L. No. l 14-22.
** F indings for the total amount of losses are required under Chapters 109A, llO, llOA, and ll3A of Title 18 for

offenses committed on or after September 13, 1994, but before April 23, 1996.

A0245B (Rev. l 1/16) Jiidgrnem in a Crimiiial Case
Sheet 6 j Sclied_Lle of Payinents

.ludgrEi:it _ Page 7 of'T

DEFENDANT: DANTE URELL PIGGEE
CASE NUMBER: 2:l 7CR00258RSM-001

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

PAYMENT lS DUE ll\/lMEDlATELY. Any unpaid amount shall be paid to
Clerk‘s Office, United States District Court, 700 Stewart Street, Seattle, WA 98101.

During the period of imprisonment, no less than 25% of their inmate gross monthly income or $25.0(} per quarter,
whichever is greater, to be collected and disbursed in accordance with the lnmate Financial Responsibility Prograni.

During the period of supervised release, in monthly installments amounting to not less than lO% of the defendants gross
monthly household income, to commence 30 days after release from imprisonment

|:| During the period of probation in monthly installments amounting to not less than 10% of the defendants gross monthly
household income, to commence 30 days alter the date of this judgment

The payment schedule above is the minimum amount that the defendant is expected to pay towards the monetary
penalties imposed by the Court. The defendant shall pay more than the amount established whenever possible The
defendant must notify the Court, the United States Probation Office, and the United States Attorney's Office of any
material change in the defendants financial circumstances that might affect the ability to pay restitution

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary
penalties is due during the period of imprisonment All criminal monetary penalties, except those payments made through
the Federal Bureau of Prisons’ lnmate Financial Responsibility Program are made to the United States District Court,
Westem District of Washington. For restitution payments, the Clerk of the Court is to forward money received to the
party(ies) designated to receive restitution specified on the Criminal Monetaries (Sheet 5) page.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed

[l Joint and Several

Defendant and Co-Defendant Names and Case Numbers (i'iici'iidi'iig dejeiidamiiumber), Total Amount, Joint and Several
Amount, and corresponding payee, if appropriate

|:l The defendant shall pay the cost of prosecution
|:l The defendant shall pay the following court cost(s):

[B/ The defendant shall forfeit the defendant’s interest in the following property to the United States:

All c¢..~r-la lowl ficter l,.r 'll»tr Cc.i'c.

Payments shall be applied in the following order: (I) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution, (7) JVTA Assessment, (8) penalties, and (9) eosts, including cost of prosecution and court costs.

